[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO STRIKE (#113)
Despite the parental immunity doctrine, a defendant may seek an apportionment of liability from the minor plaintiff's parent. CT Page 3748 See Brozdowski v. Southern Connecticut Gas Co., 7 Conn. L. Rptr. (9/21/92, Katz, J, ); Green v. Mancusi, 9 Conn. Super. Ct. 117 (2/7/94, Karazin, J.); Buero v. Duva, 7 Conn. Super. Ct. 919 (7/9/02, Fuller, J.); Gurge v.Eggert, 12 Conn. L. Rptr. 222 (9/12/94, Hauser, J.). This is so because the parental immunity doctrine is only implicated where the unemancipated minor sues his parents directly for injuries allegedly caused by the parents' negligence. Dubay v. Irish,207 Conn. 518, 523, 542 A.2d 711 (1988).
FORD, JUDGE